DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-17 are pending.


Claim Objections
Claim 9 is objected to because of the following informalities: The term "obtain an disturbance" in line 7 should read "obtain a disturbance". Appropriate correction is required.

Claim 12 is objected to because of the following informalities: The term "on at least one reference" in line 2 should read " on the at least one reference ". Appropriate correction is required.

Claim 17 is objected to because of the following informalities: The term "obtaining an disturbance" in line 6 should read "obtaining a disturbance". Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites an islanding detection method for an inverter, comprising: a step A1: obtaining a parameter of an output voltage of a three-phase alternating current (AC) system and a steady-state value corresponding to the parameter within a period of time; a step A2: obtaining a disturbance signal based on the parameter and the steady-state value; a step A3: superimposing the disturbance signal on at least one reference value of a droop control; and a step A4: detecting the parameter added with the disturbance signal, and determining that island occurs in response to the parameter greater than an upper limit or less than a lower limit.
	The limitation of obtaining a parameter of an output voltage of a three-phase alternating current (AC) system and a steady-state value corresponding to the parameter within a period of time, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “Obtaining a parameter of an output voltage of a three-phase alternating current (AC) system and a steady-state value corresponding to the parameter within a period of time” in the context of this claim encompasses the user measuring a voltage parameter with a meter and determining a steady state value.
	The limitation of obtaining a disturbance signal based on the parameter and the steady-state value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “Obtaining a disturbance signal based on the parameter and the steady-state value” in the context of this claim encompasses the user basing a disturbance signal to be generated based on the voltage parameter and steady state value previously determined.
	The limitation of superimposing the disturbance signal on at least one reference value of a droop control, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “Superimposing the disturbance signal on at least one reference value of a droop control” in the context of this claim encompasses the user adding a disturbance signal into the droop control reference signal.
	The limitation of detecting the parameter added with the disturbance signal, and determining that island occurs in response to the parameter greater than an upper limit or less than a lower limit, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “Detecting the parameter added with the disturbance signal, and determining that island occurs in response to the parameter greater than an upper limit or less than a lower limit” in the context of this claim encompasses the user measuring the response to the parameter and determining if it is above an upper limit value or below a lower limit value.
	This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional element as described in the system claims of the application – namely, how an inverter controller would be used to perform the described limitations. Accordingly, there is no additional element that would integrate the abstract idea into a practical application because the limitations as written do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the absence of an inverter controller specific usage to perform the described limitations amounts to no more than mere instructions to perform the limitation without describing the means used to do so. Mere instructions to apply an exception using a generic component, or no component at all, cannot provide an inventive concept. The claim is not patent eligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a step A21: comparing the steady-state value with the parameter; a step A22: obtaining a new parameter by superimposing an increment to the parameter when the steady-state value is not equal to the parameter; and a step A23: calculating an error between the steady-state value and the new parameter, and obtaining the disturbance signal by reversing the error.
	The limitation of a step A21: comparing the steady-state value with the parameter, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “A step A21: comparing the steady-state value with the parameter” in the context of this claim encompasses the user comparing two values.
	The limitation of a step A22: obtaining a new parameter by superimposing an increment to the parameter when the steady-state value is not equal to the parameter, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “A step A22: obtaining a new parameter by superimposing an increment to the parameter when the steady-state value is not equal to the parameter” in the context of this claim encompasses the user measuring a new parameter value after increasing the value when it is not equal to the steady state.
	The limitation of a step A23: calculating an error between the steady-state value and the new parameter, and obtaining the disturbance signal by reversing the error, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “A step A23: calculating an error between the steady-state value and the new parameter, and obtaining the disturbance signal by reversing the error” in the context of this claim encompasses the user determining a disturbance signal by reversing the difference between the steady state value and new parameter value.
	This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional element as described in the system claims of the application – namely, how an inverter controller would be used to perform the described limitations. Accordingly, there is no additional element that would integrate the abstract idea into a practical application because the limitations as written do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the absence of an inverter controller specific usage to perform the described limitations amounts to no more than mere instructions to perform the limitation without describing the means used to do so. Mere instructions to apply an exception using a generic component, or no component at all, cannot provide an inventive concept. The claim is not patent eligible.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites when the steady-state value is greater than the parameter, superimpose a reverse disturbance on the at least one reference value of the droop control; and 
when the parameter added with the reverse disturbance is less than the lower limit, determine that the island occurs.
	The limitation of when the steady-state value is greater than the parameter, superimpose a reverse disturbance on the at least one reference value of the droop control, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “When the steady-state value is greater than the parameter, superimpose a reverse disturbance on the at least one reference value of the droop control” in the context of this claim encompasses the user adding a signal to the reference signal of the droop control after making a determination.
	The limitation of when the parameter added with the reverse disturbance is less than the lower limit, determine that the island occurs, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “When the parameter added with the reverse disturbance is less than the lower limit, determine that the island occurs” in the context of this claim encompasses the user comparing a value to a limit to determine if the island occurs.
	This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional element as described in the system claims of the application – namely, how an inverter controller would be used to perform the described limitations. Accordingly, there is no additional element that would integrate the abstract idea into a practical application because the limitations as written do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the absence of an inverter controller specific usage to perform the described limitations amounts to no more than mere instructions to perform the limitation without describing the means used to do so. Mere instructions to apply an exception using a generic component, or no component at all, cannot provide an inventive concept. The claim is not patent eligible.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites when the steady-stale value is less than the parameter, superimpose a forward disturbance on the at least one reference value of the droop control; and 
when the parameter added with the forward disturbance is greater than the upper limit, determine that the island occurs.
	The limitation of when the steady-stale value is less than the parameter, superimpose a forward disturbance on the at least one reference value of the droop control, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “When the steady-stale value is less than the parameter, superimpose a forward disturbance on the at least one reference value of the droop control” in the context of this claim encompasses the user encompasses the user adding a signal to the reference signal of the droop control after making a determination.
	The limitation of when the parameter added with the forward disturbance is greater than the upper limit, determine that the island occurs, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “When the parameter added with the forward disturbance is greater than the upper limit, determine that the island occurs” in the context of this claim encompasses the user comparing a value to a limit to determine if the island occurs.
	This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional element as described in the system claims of the application – namely, how an inverter controller would be used to perform the described limitations. Accordingly, there is no additional element that would integrate the abstract idea into a practical application because the limitations as written do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the absence of an inverter controller specific usage to perform the described limitations amounts to no more than mere instructions to perform the limitation without describing the means used to do so. Mere instructions to apply an exception using a generic component, or no component at all, cannot provide an inventive concept. The claim is not patent eligible.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites obtaining the parameter by phase-locking the output voltage of the three-phase AC system; and obtaining the steady-state value by filtering the parameter for the period of time.
	The limitation of obtaining the parameter by phase-locking the output voltage of the three-phase AC system, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “Obtaining the parameter by phase-locking the output voltage of the three-phase AC system” in the context of this claim encompasses the user adjusting PLL circuitry for the inverter output.
	The limitation of obtaining the steady-state value by filtering the parameter for the period of time, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “Obtaining the steady-state value by filtering the parameter for the period of time” in the context of this claim encompasses the user measuring the parameter for a period of time.
	This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional element as described in the system claims of the application – namely, how an inverter controller would be used to perform the described limitations. Accordingly, there is no additional element that would integrate the abstract idea into a practical application because the limitations as written do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the absence of an inverter controller specific usage to perform the described limitations amounts to no more than mere instructions to perform the limitation without describing the means used to do so. Mere instructions to apply an exception using a generic component, or no component at all, cannot provide an inventive concept. The claim is not patent eligible.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites performing a virtual synchronous generator control on the inverter, wherein the virtual synchronous generator control comprises the droop control; wherein when the parameter is a voltage amplitude, superimpose the disturbance signal on a voltage amplitude reference value of the droop control; and when the parameter is an angular frequency, superimpose the disturbance signal on an angular frequency reference value of the droop control.
	The limitation of performing a virtual synchronous generator control on the inverter, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “Performing a virtual synchronous generator control on the inverter” in the context of this claim encompasses the user making control adjustment to the inverter.
The limitation of the virtual synchronous generator control comprises the droop control, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “The virtual synchronous generator control comprises the droop control” in the context of this claim encompasses the user setting a control value of the droop control.
The limitation of when the parameter is a voltage amplitude, superimpose the disturbance signal on a voltage amplitude reference value of the droop control, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “when the parameter is a voltage amplitude, superimpose the disturbance signal on a voltage amplitude reference value of the droop control” in the context of this claim encompasses the user adding a disturbance signal to the voltage signal of the droop control.
The limitation of when the parameter is an angular frequency, superimpose the disturbance signal on an angular frequency reference value of the droop control, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “When the parameter is an angular frequency, superimpose the disturbance signal on an angular frequency reference value of the droop control” in the context of this claim encompasses the user adding a disturbance signal to the frequency reference signal of the droop control.
	This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional element as described in the system claims of the application – namely, how an inverter controller would be used to perform the described limitations. Accordingly, there is no additional element that would integrate the abstract idea into a practical application because the limitations as written do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the absence of an inverter controller specific usage to perform the described limitations amounts to no more than mere instructions to perform the limitation without describing the means used to do so. Mere instructions to apply an exception using a generic component, or no component at all, cannot provide an inventive concept. The claim is not patent eligible.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites detecting the voltage amplitude added with the disturbance signal, and determining that the island occurs in response to the voltage amplitude greater than the upper limit or less than the lower limit.
	The limitation of detecting the voltage amplitude added with the disturbance signal, and determining that the island occurs in response to the voltage amplitude greater than the upper limit or less than the lower limit, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “Detecting the voltage amplitude added with the disturbance signal, and determining that the island occurs in response to the voltage amplitude greater than the upper limit or less than the lower limit” in the context of this claim encompasses the user measuring a voltage value and determining if it is above an upper limit value or below a lower limit value.
	This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional element as described in the system claims of the application – namely, how an inverter controller would be used to perform the described limitations. Accordingly, there is no additional element that would integrate the abstract idea into a practical application because the limitations as written do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the absence of an inverter controller specific usage to perform the described limitations amounts to no more than mere instructions to perform the limitation without describing the means used to do so. Mere instructions to apply an exception using a generic component, or no component at all, cannot provide an inventive concept. The claim is not patent eligible.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites detecting the angular frequency added with the disturbance signal, and determining that the island occurs in response to the angular frequency greater than the upper limit or less than the lower limit.
	The limitation of detecting the angular frequency added with the disturbance signal, and determining that the island occurs in response to the angular frequency greater than the upper limit or less than the lower limit, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “Detecting the angular frequency added with the disturbance signal, and determining that the island occurs in response to the angular frequency greater than the upper limit or less than the lower limit” in the context of this claim encompasses the user measuring a frequency value and determining if it is above an upper limit value or below a lower limit value.
	This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional element as described in the system claims of the application – namely, how an inverter controller would be used to perform the described limitations. Accordingly, there is no additional element that would integrate the abstract idea into a practical application because the limitations as written do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the absence of an inverter controller specific usage to perform the described limitations amounts to no more than mere instructions to perform the limitation without describing the means used to do so. Mere instructions to apply an exception using a generic component, or no component at all, cannot provide an inventive concept. The claim is not patent eligible.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the media is not excluding transitory media.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim refers to software per se.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al, US Patent Pub US 20190178923 A1 (hereinafter Shao) in view of Ying et al, Chinese Patent Num CN107947240A (hereinafter Ying) in view of Yamada et al, US Patent Pub US 20120007436 A1 (hereinafter Yamada).

Claim 1
Shao teaches an islanding detection method for an inverter (Shao, Para [0048-49] - - An islanding detection method for an inverter.), comprising: a step A1: obtaining a parameter of an output voltage of a three-phase alternating current (AC) system and a steady-state value corresponding to the parameter within a period of time (Shao, Para [0050-53] - - Sampling/obtaining the output voltage value/parameter of a three phase AC inverter and a corresponding steady state voltage signal/value.); a step A2: obtaining a disturbance signal based on the parameter and the steady-state value (Shao, Para [0018-21], [0050-56] - - Performing harmonic analysis based on the output voltage value/parameter and corresponding steady state voltage signal/value to determine/obtain a total harmonic distortion/disturbance) 
But Shao fails to specify a step A3: superimposing the disturbance signal on at least one reference value of a droop control; and a step A4: detecting the parameter added with the disturbance signal.
However, Ying teaches superimposing the disturbance signal on at least one reference value of a droop control (Ying, Page 2 Lines 39-54, Page 3 Lines 45-48, Page 4 Lines 11-33 - - Adding/superimposing a disturbance signal on the reference value of frequency difference/droop controller to detect islanding.); and detecting the parameter added with the disturbance signal. (Ying, Abstract, Page 2 Lines 39-54, Page 3 Lines 45-48, Page 4 Lines 11-33 - - Determining/detecting the error voltage value from the reference output parameter added with the disturbance signal and comparing to detect islanding.)
Shao and Ying are analogous art because they are from the same field of endeavor.  They relate to electrical inverter island detection systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above electrical inverter island detection system, as taught by Shao, and incorporating the adding of a disturbance signal on the reference value of frequency difference controller and determining the error voltage value from the reference output parameter added with the disturbance signal and comparing to detect islanding, as taught by Ying.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a low monitoring error rate by the adding of a disturbance signal on the reference value of frequency difference controller and determining the error voltage value from the reference output parameter added with the disturbance signal and comparing to detect islanding, as suggested by Ying (Page 2 Lines 33-34).
But the combination of Shao and Ying fails to specify determining that island occurs in response to the parameter greater than an upper limit or less than a lower limit.
However, Yamada teaches determining that island occurs in response to the parameter greater than an upper limit or less than a lower limit. (Yamada, Para [0008], [0030] - - Determining that isolated operation/island occurs in response to the frequency/parameter being greater than an upper limit or less than a lower limit.)
Shao, Ying, and Yamada are analogous art because they are from the same field of endeavor.  They relate to electrical inverter island detection systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above electrical inverter island detection system, as taught by Shao and Ying, and further incorporating determining that isolated operation occurs in response to the frequency being greater than an upper limit or less than a lower limit, as taught by Yamada.  
One of ordinary skill in the art would have been motivated to do this modification in order to reliably detect isolated operation by determining that isolated operation occurs in response to the frequency being greater than an upper limit or less than a lower limit, as suggested by Yamada (Para [0030]).

Claim 9
Shao teaches an electronic device, comprising: a processor; and a memory for storing instructions executable by the processor (Shao, Para [0033] - - An electronic device with a processor and memory for storing executable instructions.); wherein the processor is configured to: obtain a parameter of an output voltage of a three-phase alternating current (AC) system and a steady-state value corresponding to the parameter within a period of time (Shao, Para [0050-53] - - The processor performs sampling/obtaining the output voltage value/parameter of a three phase AC inverter and a corresponding steady state voltage signal/value.); obtain a disturbance signal based on the parameter and the steady-state value (Shao, Para [0018-21], [0050-56] - - Performing harmonic analysis based on the output voltage value/parameter and corresponding steady state voltage signal/value to determine/obtain a total harmonic distortion/disturbance);
But Shao fails to specify superimpose the disturbance signal on at least one reference value of a droop control; and detect the parameter added with the disturbance signal. 
However, Ying teaches superimpose the disturbance signal on at least one reference value of a droop control  (Ying, Page 2 Lines 39-54, Page 3 Lines 45-48, Page 4 Lines 11-33 - - Adding/superimposing a disturbance signal on the reference value of frequency difference/droop controller to detect islanding.); and detect the parameter added with the disturbance signal. (Ying, Abstract, Page 2 Lines 39-54, Page 3 Lines 45-48, Page 4 Lines 11-33 - - Determining/detecting the error voltage value from the reference output parameter added with the disturbance signal and comparing to detect islanding.)
Shao and Ying are analogous art because they are from the same field of endeavor.  They relate to electrical inverter island detection systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above electrical inverter island detection system, as taught by Shao, and incorporating the adding of a disturbance signal on the reference value of frequency difference controller and determining the error voltage value from the reference output parameter added with the disturbance signal and comparing to detect islanding, as taught by Ying.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a low monitoring error rate by the adding of a disturbance signal on the reference value of frequency difference controller and determining the error voltage value from the reference output parameter added with the disturbance signal and comparing to detect islanding, as suggested by Ying (Page 2 Lines 33-34).
But the combination of Shao and Ying fails to specify determine that island occurs in response to the parameter greater than an upper limit or less than a lower limit.
However, Yamada teaches determine that island occurs in response to the parameter greater than an upper limit or less than a lower limit. (Yamada, Para [0008], [0030] - - Determining that isolated operation/island occurs in response to the frequency/parameter being greater than an upper limit or less than a lower limit.)
Shao, Ying, and Yamada are analogous art because they are from the same field of endeavor.  They relate to electrical inverter island detection systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above electrical inverter island detection system, as taught by Shao and Ying, and further incorporating determining that isolated operation occurs in response to the frequency being greater than an upper limit or less than a lower limit, as taught by Yamada.  
One of ordinary skill in the art would have been motivated to do this modification in order to reliably detect isolated operation by determining that isolated operation occurs in response to the frequency being greater than an upper limit or less than a lower limit, as suggested by Yamada (Para [0030]).

Claim 17
Shao teaches a computer-readable storage medium having a computer program stored thereon (Shao, Para [0033] - - A memory storing a computer-readable program.), wherein when the computer program is executed, steps in an islanding detection method for an inverter are performed (Shao, Para [0048-49] - - An islanding detection method for an inverter.), and the method comprises: a step A1: obtaining a parameter of an output voltage of a three-phase alternating current (AC) system and a steady-state value corresponding to the parameter within a period of time (Shao, Para [0050-53] - - Sampling/obtaining the output voltage value/parameter of a three phase AC inverter and a corresponding steady state voltage signal/value.); a step A2: obtaining a disturbance signal based on the parameter and the steady-state value (Shao, Para [0018-21], [0050-56] - - Performing harmonic analysis based on the output voltage value/parameter and corresponding steady state voltage signal/value to determine/obtain a total harmonic distortion/disturbance); 
But Shao fails to specify a step A3: superimposing the disturbance signal on at least one reference value of a droop control; and a step A4: detecting the parameter added with the disturbance signal.
However, Ying teaches superimposing the disturbance signal on at least one reference value of a droop control (Ying, Page 2 Lines 39-54, Page 3 Lines 45-48, Page 4 Lines 11-33 - - Adding/superimposing a disturbance signal on the reference value of frequency difference/droop controller to detect islanding.); and detecting the parameter added with the disturbance signal. (Ying, Abstract, Page 2 Lines 39-54, Page 3 Lines 45-48, Page 4 Lines 11-33 - - Determining/detecting the error voltage value from the reference output parameter added with the disturbance signal and comparing to detect islanding.)
Shao and Ying are analogous art because they are from the same field of endeavor.  They relate to electrical inverter island detection systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above electrical inverter island detection system, as taught by Shao, and incorporating the adding of a disturbance signal on the reference value of frequency difference controller and determining the error voltage value from the reference output parameter added with the disturbance signal and comparing to detect islanding, as taught by Ying.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a low monitoring error rate by the adding of a disturbance signal on the reference value of frequency difference controller and determining the error voltage value from the reference output parameter added with the disturbance signal and comparing to detect islanding, as suggested by Ying (Page 2 Lines 33-34).
But the combination of Shao and Ying fails to specify determining that island occurs in response to the parameter greater than an upper limit or less than a lower limit.
However, Yamada teaches determining that island occurs in response to the parameter greater than an upper limit or less than a lower limit. (Yamada, Para [0008], [0030] - - Determining that isolated operation/island occurs in response to the frequency/parameter being greater than an upper limit or less than a lower limit.)
Shao, Ying, and Yamada are analogous art because they are from the same field of endeavor.  They relate to electrical inverter island detection systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above electrical inverter island detection system, as taught by Shao and Ying, and further incorporating determining that isolated operation occurs in response to the frequency being greater than an upper limit or less than a lower limit, as taught by Yamada.  
One of ordinary skill in the art would have been motivated to do this modification in order to reliably detect isolated operation by determining that isolated operation occurs in response to the frequency being greater than an upper limit or less than a lower limit, as suggested by Yamada (Para [0030]).


Claim(s) 6-8 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al, US Patent Pub US 20190178923 A1 (hereinafter Shao) in view of Ying et al, Chinese Patent Num CN107947240A (hereinafter Ying) in view of Yamada et al, US Patent Pub US 20120007436 A1 (hereinafter Yamada) as applied to claims 1, 9, and 17 above, and in further view of Hongbo et al, Chinese Patent Num CN108808704A (hereinafter Hongbo) in view of Xiangyun et al, Chinese Patent Pub CN109980682A (hereinafter Xiangyun).

Claim 6
The combination of Shao, Ying, and Yamada teaches all the limitations of the base claims as outlined above.  
But the combination of Shao, Ying, and Yamada fails to specify performing a virtual synchronous generator control on the inverter, wherein the virtual synchronous generator control comprises the droop control; wherein when the parameter is a voltage amplitude, superimpose the disturbance signal on a voltage amplitude reference value of the droop control.
However, Hongbo teaches performing a virtual synchronous generator control on the inverter, wherein the virtual synchronous generator control comprises the droop control (Hongbo, Page 6 Lines 26-36 - - Virtual synchronous generator control using the active-frequency droop control.);
wherein when the parameter is a voltage amplitude, superimpose the disturbance signal on a voltage amplitude reference value of the droop control. (Hongbo, Page 6 Lines 7-36 - - Virtual synchronous generator control using the active-frequency droop control superimposes a harmonic current/”disturbance signal” to control the voltage amplitude calculated/reference value.)
Shao, Ying, Yamada, and Hongbo are analogous art because they are from the same field of endeavor.  They relate to electrical inverter island detection systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above electrical inverter island detection system, as taught by Shao, Ying, and Yamada, and further incorporating the virtual synchronous generator control using the active-frequency droop control that superimposes a harmonic current to control the voltage amplitude calculated value, as taught by Hongbo.  
One of ordinary skill in the art would have been motivated to do this modification in order to ensure the virtual synchronous generator has certain electric energy quality adjusting capability by using a virtual synchronous generator control using the active-frequency droop control that superimposes a harmonic current to control the voltage amplitude calculated value, as suggested by Hongbo (Para [Abstract]).
But the combination of Shao, Ying, Yamada, and Hongbo fails to specify when the parameter is an angular frequency, superimpose the disturbance signal on an angular frequency reference value of the droop control.
However, Xiangyun teaches when the parameter is an angular frequency, superimpose the disturbance signal on an angular frequency reference value of the droop control. (Xiangyun, Page 3-4 - - Performing a virtual synchronous generator control using angular frequency, and combining/superimpose the frequency feedback value with the active frequency given value/reference for the droop control.)
Shao, Ying, Yamada, Hongbo, and Xiangyun are analogous art because they are from the same field of endeavor.  They relate to electrical inverter island detection systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above electrical inverter island detection system, as taught by Shao, Ying, Yamada, and Hongbo, and further incorporating the virtual synchronous generator control using the active-frequency droop control that superimposes a harmonic current to control the voltage amplitude calculated value, as taught by Xiangyun.  
One of ordinary skill in the art would have been motivated to do this modification in order to ensure the virtual synchronous generator has certain electric energy quality adjusting capability by using a virtual synchronous generator control using the active-frequency droop control that superimposes a harmonic current to control the voltage amplitude calculated value, as suggested by Xiangyun (Para [Abstract]).


Claim 7
The combination of Shao, Ying, and Yamada teaches all the limitations of the base claims as outlined above.  
Hongbo further teaches detecting the voltage amplitude added with the disturbance signal. (Hongbo, Page 6 Lines 7-36 - - Virtual synchronous generator control detects the voltage amplitude calculated/reference value.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above electrical inverter island detection system, as taught by Shao, Ying, Yamada, Hongbo, and Xiangyun, and further incorporating the virtual synchronous generator control to detect the voltage amplitude calculated value, as taught by Hongbo.  
One of ordinary skill in the art would have been motivated to do this modification in order to ensure the virtual synchronous generator has certain electric energy quality adjusting capability by using the virtual synchronous generator control to detect the voltage amplitude calculated value, as suggested by Hongbo (Para [Abstract]). 
Yamada further teaches determining that the island occurs in response to the voltage amplitude greater than the upper limit or less than the lower limit. (Yamada, Para [0008], [0030] - - Determining that isolated operation/island occurs in response to the parameter being greater than an upper limit or less than a lower limit.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above electrical inverter island detection system, as taught by Shao, Ying, Yamada, Hongbo, and Xiangyun, and further incorporating determining that isolated operation occurs in response to the parameter being greater than an upper limit or less than a lower limit, as taught by Yamada.  
One of ordinary skill in the art would have been motivated to do this modification in order to reliably detect isolated operation by determining that isolated operation occurs in response to the parameter being greater than an upper limit or less than a lower limit, as suggested by Yamada (Para [0030]).

Claim 8
The combination of Shao, Ying, and Yamada teaches all the limitations of the base claims as outlined above.  
Xiangyun further teaches detecting the angular frequency added with the disturbance signal. (Xiangyun, Page 3-4 - - The virtual synchronous generator control detects the active frequency given value/reference for the droop control.)
Shao, Ying, Yamada, Hongbo, and Xiangyun are analogous art because they are from the same field of endeavor.  They relate to electrical inverter island detection systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above electrical inverter island detection system, as taught by Shao, Ying, Yamada, and Hongbo, and further incorporating the virtual synchronous generator control detects the active frequency given value for the droop control, as taught by Xiangyun.  
One of ordinary skill in the art would have been motivated to do this modification in order to ensure the virtual synchronous generator has certain electric energy quality adjusting capability by using the virtual synchronous generator control detects the active frequency given value for the droop control, as suggested by Xiangyun (Para [Abstract]).
Yamada further teaches determining that the island occurs in response to the angular frequency greater than the upper limit or less than the lower limit. (Yamada, Para [0008], [0030] - - Determining that isolated operation/island occurs in response to the frequency being greater than an upper limit or less than a lower limit.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above electrical inverter island detection system, as taught by Shao, Ying, Yamada, Hongbo, and Xiangyun, and further incorporating determining that isolated operation occurs in response to the frequency being greater than an upper limit or less than a lower limit, as taught by Yamada.  
One of ordinary skill in the art would have been motivated to do this modification in order to reliably detect isolated operation by determining that isolated operation occurs in response to the frequency being greater than an upper limit or less than a lower limit, as suggested by Yamada (Para [0030]).

Claim 14
The combination of Shao, Ying, and Yamada teaches all the limitations of the base claims as outlined above.  
But the combination of Shao, Ying, and Yamada fails to specify perform a virtual synchronous generator control on the inverter, wherein the virtual synchronous generator control comprises the droop control; wherein when the parameter is a voltage amplitude, superimpose the disturbance signal on a voltage amplitude reference value of the droop control. 
However, Hongbo teaches perform a virtual synchronous generator control on the inverter, wherein the virtual synchronous generator control comprises the droop control (Hongbo, Page 6 Lines 26-36 - - Virtual synchronous generator control using the active-frequency droop control.); wherein when the parameter is a voltage amplitude, superimpose the disturbance signal on a voltage amplitude reference value of the droop control. (Hongbo, Page 6 Lines 7-36 - - Virtual synchronous generator control using the active-frequency droop control superimposes a harmonic current/”disturbance signal” to control the voltage amplitude calculated/reference value.)
Shao, Ying, Yamada, and Hongbo are analogous art because they are from the same field of endeavor.  They relate to electrical inverter island detection systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above electrical inverter island detection system, as taught by Shao, Ying, and Yamada, and further incorporating the virtual synchronous generator control using the active-frequency droop control that superimposes a harmonic current to control the voltage amplitude calculated value, as taught by Hongbo.  
One of ordinary skill in the art would have been motivated to do this modification in order to ensure the virtual synchronous generator has certain electric energy quality adjusting capability by using a virtual synchronous generator control using the active-frequency droop control that superimposes a harmonic current to control the voltage amplitude calculated value, as suggested by Hongbo (Para [Abstract]).
But the combination of Shao, Ying, Yamada, and Hongbo fails to specify when the parameter is an angular frequency, superimpose the disturbance signal on an angular frequency reference value of the droop control.
However, Xiangyun teaches the parameter is an angular frequency, superimpose the disturbance signal on an angular frequency reference value of the droop control. (Xiangyun, Page 3-4 - - Performing a virtual synchronous generator control using angular frequency, and combining/superimpose the frequency feedback value with the active frequency given value/reference for the droop control.)
Shao, Ying, Yamada, Hongbo, and Xiangyun are analogous art because they are from the same field of endeavor.  They relate to electrical inverter island detection systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above electrical inverter island detection system, as taught by Shao, Ying, Yamada, and Hongbo, and further incorporating the virtual synchronous generator control using the active-frequency droop control that superimposes a harmonic current to control the voltage amplitude calculated value, as taught by Xiangyun.  
One of ordinary skill in the art would have been motivated to do this modification in order to ensure the virtual synchronous generator has certain electric energy quality adjusting capability by using a virtual synchronous generator control using the active-frequency droop control that superimposes a harmonic current to control the voltage amplitude calculated value, as suggested by Xiangyun (Para [Abstract]).

Claim 15
The combination of Shao, Ying, and Yamada teaches all the limitations of the base claims as outlined above.  
Hongbo further teaches detect the voltage amplitude added with the disturbance signal. (Hongbo, Page 6 Lines 7-36 - - Virtual synchronous generator control detects the voltage amplitude calculated/reference value.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above electrical inverter island detection system, as taught by Shao, Ying, Yamada, Hongbo, and Xiangyun, and further incorporating the virtual synchronous generator control to detect the voltage amplitude calculated value, as taught by Hongbo.  
One of ordinary skill in the art would have been motivated to do this modification in order to ensure the virtual synchronous generator has certain electric energy quality adjusting capability by using the virtual synchronous generator control to detect the voltage amplitude calculated value, as suggested by Hongbo (Para [Abstract]). 
Yamada further teaches determine that the island occurs in response to the voltage amplitude greater than the upper limit or less than the lower limit. (Yamada, Para [0008], [0030] - - Determining that isolated operation/island occurs in response to the parameter being greater than an upper limit or less than a lower limit.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above electrical inverter island detection system, as taught by Shao, Ying, Yamada, Hongbo, and Xiangyun, and further incorporating determining that isolated operation occurs in response to the parameter being greater than an upper limit or less than a lower limit, as taught by Yamada.  
One of ordinary skill in the art would have been motivated to do this modification in order to reliably detect isolated operation by determining that isolated operation occurs in response to the parameter being greater than an upper limit or less than a lower limit, as suggested by Yamada (Para [0030]).

Claim 16
The combination of Shao, Ying, and Yamada teaches all the limitations of the base claims as outlined above.  
Xiangyun further teaches detect the angular frequency added with the disturbance signal. (Xiangyun, Page 3-4 - - The virtual synchronous generator control detects the active frequency given value/reference for the droop control.)
Shao, Ying, Yamada, Hongbo, and Xiangyun are analogous art because they are from the same field of endeavor.  They relate to electrical inverter island detection systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above electrical inverter island detection system, as taught by Shao, Ying, Yamada, and Hongbo, and further incorporating the virtual synchronous generator control detects the active frequency given value for the droop control, as taught by Xiangyun.  
One of ordinary skill in the art would have been motivated to do this modification in order to ensure the virtual synchronous generator has certain electric energy quality adjusting capability by using the virtual synchronous generator control detects the active frequency given value for the droop control, as suggested by Xiangyun (Para [Abstract]).
Yamada further teaches determine that the island occurs in response to the angular frequency greater than the upper limit or less than the lower limit. (Yamada, Para [0008], [0030] - - Determining that isolated operation/island occurs in response to the frequency being greater than an upper limit or less than a lower limit.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above electrical inverter island detection system, as taught by Shao, Ying, Yamada, Hongbo, and Xiangyun, and further incorporating determining that isolated operation occurs in response to the frequency being greater than an upper limit or less than a lower limit, as taught by Yamada.  
One of ordinary skill in the art would have been motivated to do this modification in order to reliably detect isolated operation by determining that isolated operation occurs in response to the frequency being greater than an upper limit or less than a lower limit, as suggested by Yamada (Para [0030]).


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s claim that “obtain a new parameter by superimposing an increment to the parameter when the steady-state value is not equal to the parameter; and calculate an error between the steady-state value and the new parameter, and obtain the disturbance signal by reversing the error.” defines over the prior art of record because the prior art of record, taken either alone or in combination, does not teach a processor configured to obtain a new parameter by superimposing an increment to the parameter when the steady-state value is not equal to the parameter and calculate an error between the steady-state value and the new parameter, and obtain the disturbance signal by reversing the error.

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s claim that “superimpose a reverse disturbance on the at least one reference value of the droop control, when the steady-state value is greater than the parameter; and determine that the island occurs, when the parameter added with the reverse disturbance is less than the lower limit.” defines over the prior art of record because the prior art of record, taken either alone or in combination, does not teach a processor configured to superimpose a reverse disturbance on the at least one reference value of the droop control, when the steady-state value is greater than the parameter and determine that the island occurs, when the parameter added with the reverse disturbance is less than the lower limit.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s claim that “superimpose a forward disturbance on at least one reference value of the droop control, when the steady-state value is less than the parameter; and determine that the island occurs, when the parameter added with the forward disturbance is greater than the upper limit.” defines over the prior art of record because the prior art of record, taken either alone or in combination, does not teach a processor configured to superimpose a forward disturbance on at least one reference value of the droop control, when the steady-state value is less than the parameter and determine that the island occurs, when the parameter added with the forward disturbance is greater than the upper limit.
Claim 13 is objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims due to its dependency on the allowable matter of Claim 12.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al, US Patent Pub US 20170155247 A1 relates to claims 1, 6-9, and 14-17 regarding virtual synchronous generators, islanding of ac inverters, and inverter voltage amplitude.
Roscoe et al, US Patent Pub US 20130051103 A1 relates to claims 1, 9, and 17 regarding islanding of ac inverters, controlling inverter output parameters of amplitude, steady state values, and output thresholds.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119